UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7473



VENTURA GARCIA OLVERA,

                                              Plaintiff - Appellant,

          versus


UNITED STATES MARSHALS SERVICE;       MCDOWELL
COUNTY DETENTION FACILITY,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Senior
District Judge. (1:06-cv-00207)


Submitted: December 14, 2006               Decided:   December 21, 2006


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ventura Garcia Olvera, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ventura Garcia Olvera appeals the district court’s order

denying relief on his complaint filed pursuant to 42 U.S.C. § 1983

(2000) and Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971).    We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.     Olvera v. United States Marshals

Service, No. 1:06-cv-00207 (W.D.N.C., July 17, 2006).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                                - 2 -